OPPENHEIMER VALUE FUND - EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Value Fund (the “Fund”) as series of Oppenheimer Series Fund, Inc. (the “Company”) was held at held at which the twelve Trustees identified below were elected to the Company (Proposal No. 1).At the an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) was approved as described in the Fund’s proxy statement dated April 12, 3012.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble60,987,904672,939 David K. Downes60,915,004745,839 Matthew P. Fink60,957,742703,101 Edmund Giambastiani, Jr.60,964,340696,503 Phillip A. Griffiths 60,925,388735,455 Mary F. Miller 60,976,851683,993 Joel W. Motley60,997,380663,463 Joanne Pace 60,999,277661,566 Mary Ann Tynan61,030,192630,652 Joseph M. Wikler60,929,168731,676 Peter I. Wold 60,996,184664,659 William F. Glavin, Jr.61,012,608648,235 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain On August 12, 2013, following an adjournment from a shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including certain of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain
